 1                                  UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4

 5   GearSource Holdings, LLC, a Florida              Case No. 4:18-cv-03812-HSG
     company,
 6                                                    ORDER GRANTING JOINT STIPULATION
                      Plaintiff,                      TO MODIFY THE CLOSE OF FACT AND
 7                                                    EXPERT DISCOVERY
            v.
 8
     Google LLC, a Delaware company, and Does
 9   1 - 20,
10                    Defendants.
11

12

13          The Court grants the Joint Stipulation to Modify the Close of Fact and Expert Discovery and
14   accordingly modifies the Close of Fact and Expert Discovery from May 31, 2019 to June 19, 2019.
15

16   PURSUANT TO STIPULATION, IT IS SO ORDERED.
17

18    Dated:          5/1/2019
19                                                      The Hon. Haywood S. Gilliam Jr.
20

21

22

23

24

25

26

27

28

                                                                                      4:18-CV-03812-HSG
